DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,6-13,26 is/are rejected under 35 U.S.C. 102(A)(2) as being clearly anticipated by Sturt et al., US 2007/0069541, cited by applicant.
See the rear opening 4 of a forward module, considered to be a main body and receiving prongs 3. 
Claim 10, 13: armrest 2 and cupholders at 23, figure 3.
Remaining claims are self-explanatory from the drawings.
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 19-25, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sturt et al. 
Claim 15, It would have been obvious at the time of filing of applicant to provide in Sturt et al. a liner such as a cloth within a bin to protect the interior as is common knowledge in the art.  Use of a cloth to cover structure in the vehicle is an obvious 
Claim 19, Sturt et al. has the stationary feature 62 and movable features 70 reversed in position from that claimed, figure 8.  It would have been obvious at the time of filing of applicant to provide in Sturt et al. reversing with the stationary in the portable body and movable within the main body or forward module as an obvious expedient to one of ordinary skill with no effect on function.
Claims 20-24, electromagnetic locks, such a solenoids, key fob operated are common knowledge in the vehicle art and not the invention of applicant.
Applicant may seasonally challenge, for the official record in this application, this and any other statement of judicial notice in timely manner in response to this office action.  Please specify the exact statement to be challenged.  Applicant is reminded, with respect to the specific challenge put forth, of the duty of disclosure under Rule 56 to disclose material which is pertinent to patentability including claim rejections challenged by applicant. 
Claims 25, 27:  Bags to carry items are common knowledge in the art of portable transport.
Allowable Subject Matter
Claims 5, 14,16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All detail removable rear sections of a console.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS H PEDDER whose telephone number is (571)272-6667. The examiner can normally be reached 4:30-1PM.  The fax number for the examiner is 571-273-6667. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
2/16/2022